DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 were originally pending in this application of which claim 3 was canceled and the rest of the claims were amended in the preliminary amendments filed concurrently with the original filing of the application on 8/14/2019. Thus, claims 1-2 and 4-7 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force generation mechanism,”  “road surface state detection portion,” “vehicle body behavior information calculation portion,” “generation mechanism control portion,” and “base control portion” in claims 1-2 and 4-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “mechanism” and “portion” coupled with functional languages “detect,” “estimate,” “generate,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 and 4-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: items 6, 8, 9, 10, respectively, in Fig. 1 and item 15 as part of item 10, Fig. 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.  The allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims as specifically claimed. Specifically, the allowable features are “wherein the generation mechanism control portion compares the feedforward road surface state value detected by the road surface state detection portion and the feedback road surface state value detected by the vehicle body behavior information calculation portion, and uses a higher state value as an input value of the generation mechanism control portion,” “wherein, when the road surface state detection portion determines that the road surface lying ahead of the vehicle is a pothole, the vehicle behavior control apparatus increases the instruction signal for the force to be generated by the force generation mechanism that is controlled by the base control portion,” and “wherein, when correcting the lower limit value on the instruction signal that is determined by the base control portion based on the result of the detection by the road surface state detection portion, the vehicle behavior control apparatus increases the instruction signal to be output by the generation mechanism control portion” in combination with other limitations as specifically claimed.
The closest prior art found at this time are as follows:

US 20040094912 A1 teaches  a suspension control apparatus for a vehicle which can execute a suspension control suitable even for a rough road by executing the suspension control based on an actual road surface profile, while taking various vehicle states (weight, speed, etc.) into consideration, and learning the road surface profile. The suspension control apparatus has a vertical acceleration sensor for detecting a vertical acceleration of the vehicle, and a control unit for determining a road surface profile by estimating waves and irregularities in the road surface based on the vertical acceleration of the vehicle detected by the vertical acceleration sensor, and determining a suspension control value based on the thus determined road surface profile.
US 20170274724 A1 teaches a damping force control apparatus for a vehicle which has a control device that stores a reference time that is set to a value within a predetermined range including the resonance period time of the front wheel. When determining that the predetermined vertical displacement portions are present in front of the front wheel on the basis of the detection result of a road surface sensor, the control device sets the damping coefficient of the shock 
US 6412788 B1 teaches a suspension control system includes a shock absorber adapted to be mounted between a vehicle body and a wheel axle and having a variable damping force, an actuator operatively connected to the shock absorber and adapted to adjust the damping force developed by the shock absorber, an accelerometer for detecting terrain conditions and outputting a corresponding terrain condition signal, and a controller including a detector for determining terrain conditions in response to the frequency of the terrain condition signal and adapted to control the actuator in response to the terrain conditions as determined. The controller is operable to increase the damping force by a predetermined amount over a predetermined period of time when the accelerometer determines that the terrain includes a bump.
US 6366841 B1 teaches a damping force control device and method controls damping forces of dampers at locations of respective wheels. A first target damping force that inhibits vibrations of a vehicle body in the heave direction is calculated for each of the wheels, based on a single wheel model of the vehicle which employs the skyhook theory. A second target damping force that inhibits vibrations of the vehicle body in the pitch direction is calculated for each of the wheels, based on a model of front and rear wheels of the vehicle. A third target damping force that inhibits vibrations of the vehicle body in the roll direction is calculated for each of the wheels, based on a model of left and right wheels of the vehicle. One of the first through third target damping forces that has the greatest absolute value is selected for each of the wheels. The damping force exerted by the damper at the location of each wheel is set to the selected target 
US 5979885 A teaches a damping coefficient control apparatus for a damper device in a suspension mechanism disposed between a sprung mass and an unsprung mass of a wheeled vehicle, wherein an absolute vertical movement velocity of the sprung mass is detected in an absolute space to adjust a damping coefficient of the damper device to a predetermined small value when vertical vibration of the sprung mass tends to be increased and to increase the damping coefficient of the damper device more than the predetermined small value in accordance with an increase of the absolute vertical movement velocity when vertical vibration of the sprung mass tends to be dampened, and wherein the magnitude of vertical vibration of the sprung mass is further detected to adjust a lower limit value of the damping coefficient of the damper device to a larger value than the predetermined small value when the magnitude of vertical vibration of the sprung mass increases.
While the above-referenced prior art of record address various aspects of the general inventive concept but none, either alone or in combination, teaches or suggests all the limitations of the present application as specifically claimed. Therefore, the independent claims as well as the claims dependent therefrom are also found to contain allowable subject matter by virtue of their dependency on the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669